DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment file on May 9th 2022 has been entered. Claims 1 and 5 stand amended with claims 4, 8 and 11 - 15 cancelled. Claims 1 – 3, 5 – 7, 9, 10 , 16 and 17 are pending. 
                                     Response to Arguments 
35 U.S.C. 101
	Applicant argues that the amendment to independent claim 1 and 5 overcome the statutory rejection. 
	Examiner respectfully agrees and withdraws the statutory rejection
35 U.S.C. 112
	Applicant argues that the amendment to independent claim 1 and 5 and dependent claims 2 – 3 and 6 – 7 overcome the statutory rejection. 
	Examiner respectfully agrees and withdraws the statutory rejection
35 U.S.C. 103 
	Applicant argues that the amendment to independent claim 1 and 5 overcome the statutory rejection. 
	Examiner respectfully agrees and withdraws the statutory rejection

Allowable Subject Matter
4.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A system for increasing computing efficiency, the system comprising a memory storing at least one tabular constraint therein, wherein the tabular constraint contains a finite array of symbols, each symbol representing a value, which symbol is then termed a relational symbol (r-symbol), or a potentially infinite set of values, which symbol is then termed a quasi-finite symbol (QF-symbol); and a program configured to compress and to query the tabular constraint, wherein the program is configured to partially order at least two QF-symbols pertaining to a constraint variable according to a specialization relation between said QF-symbols, wherein a specialization relation between two QF-symbols defines one of said QF- symbols to be special to the other of said QF-symbol.” The closest prior art of record Albert Haag “Assessing the complexity expressed in a variant table” Proceedings of the 19th International Configuration Workshop, 14th September 2017, hereinafter Haag, teaches  “storing at least one tabular constrain therein, wherein the tabular constrain contains a finite array of symbols, each symbol represent a value, which symbol is then termed a relational symbol (r-symbol) or a potentially infinite set of values which symbol is then termed a quasi-finite symbol (QF-symbol) and a program configure to compress and to query the tabular constraint.”

As such the combined features as recited in independent claim 1 and similarly stated in independent claim 5 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims  1 – 3, 5 – 7, 9, 10, 16 and 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166